DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 06/14/2019. Claims 1-13 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 06/14/2019 and 07/14/2020 were filed and are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
The abstract uses the implied phrase “The present disclosure relates to”.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 line 12 reads “a second”, --the second-- is suggested. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first coupling arrangement in claims 1, 9 and 11-13; a brake arrangement in claim 3; and a second coupling arrangement in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 line 2 recites the limitation “the brake arrangement”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear if this limitation is referring to “a brake arrangement” recited in claim 3, or if limitation requires a second additional brake arrangement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffens (US 20100242638 A1) in view of Frait (US 20170101004 A1).
Regarding claim 1, Steffens discloses a main power take-off (PTO) transmission unit of a sandwich type PTO unit for a vehicle (see Fig. 2, lower portion of 204), the main PTO transmission unit comprising: a first housing (210), a PTO output unit (upper portion of 204), a first gearing (232, 234) arranged in the first housing, wherein the first gearing is arranged to transfer torque to a second gearing (236) of the PTO output unit, wherein the main PTO transmission unit is adapted to be mounted in series with, and in between, a power source (see paragraph [0026], wherein a drive motor (not shown)) and a transmission of the vehicle (206), wherein the main PTO transmission unit further comprises an input shaft (246) arranged to be connected to an output shaft (216) of the power source of the vehicle; and a first coupling arrangement (244), wherein the first coupling arrangement is arranged to couple and decouple the first gearing to the input shaft (see Fig. 2). Steffens fails to disclose the first housing arranged to be attachable to a second housing of a PTO output unit. However, Frait teaches the first housing (see Fig. 2, 40) arranged to be attachable to a second housing (60) of a PTO output unit (34). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Steffens with a first housing arranged to be attachable to a second housing, as taught by Frait, to allow for multiple PTO units to be attached and detached, such as electric generators, hydraulic pumps, air compressors, refrigeration units and power unit for snow plows, which reduces the need to multiple PTO units (see paragraph [0016]-[0017]). As a result of the combination, the following limitations would necessarily result: the first gearing (Steffens; 232, 234) is arranged to transfer torque to a second gearing (Steffens; 236) of the PTO output unit when the first housing (Frait; 40) is attached to the second housing (Frait; 60) of the PTO output unit (Frait; 34), the second gearing (Steffens; 236) being arranged in the second housing (Frait; 60).
Regarding claim 2, as a result of the combination of claim 1 elsewhere above, the following limitations would necessarily result: the first gearing (Steffens; 232, 234) comprises one or more gears (Steffens; 232, 234) arranged to transfer torque from the input shaft (Steffens; 246) to the second gearing (Steffens; 236) when the first housing (Frait; 40) is attached to the second housing (Frait; 60).
Regarding claim 5, Steffens discloses a first output shaft (238) and a second coupling arrangement (240), wherein the second coupling arrangement is arranged to couple and decouple the first output shaft to the input shaft (see Fig. 2).
Regarding claim 6, Steffens discloses the first output shaft (238) is adapted to be connected to an input shaft (portion of 220 entering 206) of a gearbox of the vehicle (206).
Regarding claim 8, Steffens discloses a flywheel being coupled to the input shaft (see paragraph [0005], wherein an input shaft to which the flywheel of a drive motor is connected).
Regarding claim 9, Steffens discloses a main power take-off (PTO) output unit for a vehicle (see Fig. 2, upper portion of 204), the PTO output unit comprising: a second housing (210) and a second gearing (236) arranged in the second housing, a first gearing (232, 234), wherein the first gearing is arranged to transfer torque to a second gearing of the PTO output unit (see Fig. 2), wherein a main PTO transmission unit (lower portion of 204) is adapted to be mounted in series with, and in between, a power source (see paragraph [0026], wherein a drive motor (not shown)) and a transmission of the vehicle (206), wherein the main PTO transmission unit further comprises an input shaft (246) arranged to be connected to an output shaft (216) of the power source of the vehicle; and a first coupling arrangement (244), wherein the first coupling arrangement is arranged to couple and decouple the first gearing to the input shaft (see Fig. 2). Steffens fails to disclose the second housing is arranged to be attachable to a first housing of the main PTO transmission unit. However, Frait teaches the second housing (see Fig. 2, 60) is arranged to be attachable to a first housing (40) of the main PTO transmission unit. It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Steffens with a second housing arranged to be attachable to a first housing, as taught by Frait, to allow for multiple PTO units to be attached and detached, such as electric generators, hydraulic pumps, air compressors, refrigeration units and power unit for snow plows, which reduces the need to multiple PTO units (see paragraph [0016]-[0017]). As a result of the combination, the following limitations would necessarily result: said first housing (Frait; 40) comprises a first gearing (Steffens; 232, 234), wherein the second gearing (Steffens; 236) is arranged to be engaged with the first gearing (Steffens; 232, 234) of the main PTO unit when the first housing (Frait; 40) is attached to the second housing (Frait; 60).
Regarding claim 10, Steffens discloses a second output shaft (230) arranged to be connected to an extra equipment of the vehicle (see paragraph [0030], wherein an additional assembly is to be driven by the transmission 200 via the power take-off drive shaft 230).
Regarding claim 11, Steffens discloses a main power take-off (PTO) (see Fig. 2, 204) comprising: a main PTO transmission unit (lower portion of 204) adapted to be mounted in series with, and in between, a power source (see paragraph [0026], wherein a drive motor (not shown)) and a transmission of the vehicle (206), said main PTO transmission unit comprising: a first housing (210); and a first gearing (232, 234) arranged in the first housing; a main PTO output unit (upper portion of 204) comprising: a second gearing (236) and wherein the first gearing is arranged to transfer torque to the second gearing of the PTO output unit (see Fig. 2); an input shaft (246) arranged to be connected to an output shaft (216) of the power source of the vehicle; and a first coupling arrangement (244), wherein the first coupling arrangement is arranged to couple and decouple the first gearing to the input shaft (see Fig. 2). Steffens fails to disclose a second housing, wherein the second housing is arranged to be attachable to the first housing of the main PTO transmission. However, Frait teaches a second housing (see Fig. 2, 60), wherein the second housing is arranged to be attachable to the first housing (40) of the main PTO transmission. It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Steffens with a first housing arranged to be attachable to a second housing, as taught by Frait, to allow for multiple PTO units to be attached and detached, such as electric generators, hydraulic pumps, air compressors, refrigeration units and power unit for snow plows, which reduces the need to multiple PTO units (see paragraph [0016]-[0017]). As a result of the combination, the following limitations would necessarily result: the second gearing (Steffens; 236) arranged in the second housing (Frait; 60), wherein the second housing (Frait; 60) is arranged to be attachable to the first housing (Frait; 40) of the main PTO transmission unit (Steffens; lower portion of 204), wherein the second gearing (Steffens; 236) is arranged to be engaged with the first gearing (Steffens; 232, 234) of the main PTO unit (Steffens; lower portion of 204) when the first housing (Frait; 40) is attached to the second housing (Frait; 60).
Regarding claim 12, Steffens discloses a powertrain for a vehicle (see Fig. 2, 200), the powertrain comprising a main power take-off (PTO) (204) comprising: a main PTO transmission unit (lower portion of 204) adapted to be mounted in series with, and in between, a power source (see paragraph [0026], wherein a drive motor (not shown)) and a transmission of the vehicle (206), said main PTO transmission unit comprising: a first housing (210); and a first gearing (232, 234) arranged in the first housing; a main PTO output unit (upper portion of 204) comprising: a second gearing (236), and wherein the first gearing is arranged to transfer torque to the second gearing of the PTO output unit (see Fig. 2); an input shaft (246) arranged to be connected to an output shaft (216) of the power source of the vehicle; and a first coupling arrangement (244), wherein the first coupling arrangement is arranged to couple and decouple the first gearing to the input shaft (see Fig. 2). Steffens fails to disclose a second housing, wherein the second housing is arranged to be attachable to the first housing of the main PTO transmission unit. However, Frait teaches a second housing (see Fig. 2, 60), wherein the second housing is arranged to be attachable to the first housing (40) of the main PTO transmission unit. It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Steffens with a second housing arranged to be attachable to the first housing, as taught by Frait, to allow for multiple PTO units to be attached and detached, such as electric generators, hydraulic pumps, air compressors, refrigeration units and power unit for snow plows, which reduces the need to multiple PTO units (see paragraph [0016]-[0017]). As a result of the combination, the following limitations would necessarily result: the second gearing (Steffens; 236) is arranged to be engaged with the first gearing (Steffens; 232, 234) of the main PTO unit (Steffens; lower portion of 204) when the first housing (Frait; 40) is attached to the second housing (Frait; 60).
Regarding claim 13, Steffens discloses a vehicle (see Abstract) comprising a powertrain for a vehicle (see Fig. 2, 200), the powertrain comprising a main power take-off (PTO) (204) comprising: a main PTO transmission unit (lower portion of 204) adapted to be mounted in series with, and in between, a power source (see paragraph [0026], wherein a drive motor (not shown)) and a transmission of the vehicle (206), said main PTO transmission unit comprising: a first housing (210); and a first gearing (232, 234) arranged in the first housing; a main PTO output unit (upper portion of 204) comprising: a second gearing (236), an input shaft (246) arranged to be connected to an output shaft (216) of the power source of the vehicle; and a first coupling arrangement (244), wherein the first coupling arrangement is arranged to couple and decouple the first gearing to the input shaft (see Fig. 2). Steffens fails to disclose a second housing, wherein the second housing is arranged to be attachable to the first housing of the main PTO transmission unit. However, Frait teaches a second housing (see Fig. 2, 60), wherein the second housing is arranged to be attachable to the first housing (40) of the main PTO transmission unit. It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Steffens with a first housing arranged to be attachable to a second housing, as taught by Frait, to allow for multiple PTO units to be attached and detached, such as electric generators, hydraulic pumps, air compressors, refrigeration units and power unit for snow plows, which reduces the need to multiple PTO units (see paragraph [0016]-[0017]). As a result of the combination, the following limitations would necessarily result: the second gearing (Steffens; 236) arranged in the second housing (Frait; 60), wherein the second gearing (Steffens; 236) is arranged to be engaged with the first gearing (Steffens; 232, 234) of the main PTO unit (Steffens; 204) when the first housing (Frait; 40) is attached to the second housing (Frait; 60), and wherein the first gearing (Steffens; 232, 236) is arranged to transfer torque to the second gearing (Steffens; 236) of the PTO output unit (Steffens; upper portion of 204).

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffens (US 20100242638 A1) in view of Frait (US 20170101004 A1) and Soncina (US 20180180114 A1).
Regarding claim 3, Steffens fails to disclose a brake arrangement being arranged to brake at least one gear of the first gearing of the main PTO transmission unit in case the first couplingIn re: Scania CV ABAppl. No.: 16/469,936Page 5 of 10 arrangement is in a state, in which the first gearing is decoupled from the input shaft. However, Soncina teaches a brake arrangement (see Fig. 2, 90) being arranged to brake at least one gear (20). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Steffens with a brake arrangement, as taught by Soncina, to block any rotation of the clutch shaft 10 for example due to drag forces between the clutch discs 30 (see paragraph [0060]). As a result of the combination, the following limitations would necessarily result: the at least one gear of the first gearing (Steffens; 232, 234) of the main PTO transmission unit (Steffens; lower portion of 204) in case the first couplingIn re: Scania CV ABAppl. No.: 16/469,936Page 5 of 10 arrangement (Soncina; 1) is in a state, in which the first gearing is decoupled from the input shaft (see paragraph [0060], wherein the multiple-plate brake 90 is suitable to act on the clutch group 1 in a configuration in which pressurized fluid is not introduced into the thrust chambers, i.e. when the mutual engagement action between the clutch discs 30 is not implemented by the pneumatic means 50). Note: Soncina discloses a break 90 which acts directly on shaft 10. However, the braking of shaft 10 would also slow the rotation of gear 20. In other words, break 90 slows, or brakes, gear 20.
Regarding claim 4, Steffens fails to disclose the brake arrangement is arranged not to brake the at least one gear in case the first coupling arrangement is in a state, in which the first gearing is coupled to the input shaft. However, Soncina teaches the brake arrangement (see Fig. 2, 90). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Steffens with a brake arrangement, as taught by Soncina, to block any rotation of the clutch shaft 10 for example due to drag forces between the clutch discs 30 (see paragraph [0060]). As a result of the combination, the following limitations would necessarily result: the brake arrangement (Soncina; 90) is arranged not to brake the at least one gear (Steffens; 232, 234) in case the first coupling arrangement is in a state, in which the first gearing is coupled to the input shaft (see paragraph [0060], wherein the multiple-plate brake 90 is suitable to act on the clutch group 1 in a configuration in which pressurized fluid is not introduced into the thrust chambers, i.e. when the mutual engagement action between the clutch discs 30 is not implemented by the pneumatic means 50). Note: Soncina discloses a break 90 which acts directly on shaft 10. However, the braking of shaft 10 would also slow the rotation of gear 20. In other words, break 90 slows, or brakes, gear 20.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffens (US 20100242638 A1) in view of Frait (US 20170101004 A1) and Hou (US 6371158 B1).
Regarding claim 7, Steffens fails to disclose an oil pump being arranged to lubricate and cool at least some of the components of the main PTO transmission unit. However, Hou teaches an oil pump (28) being arranged to lubricate and cool at least some of the components of the main PTO transmission unit (see column 2 lines 38-51, wherein transfer pump 28…provides oil to lubricate an axle 30…oil from the axle may be used to lubricate the PTO gearbox). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Steffens with an oil pump, as taught by Hou, to utilize oil for productive uses such as lubrication of other components or cooling (see column 2 lines 14-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/             Primary Examiner, Art Unit 3658